KEVIN G. CLARKSON
ATTORNEY GENERAL
Dario Borghesan (Alaska Bar No. 1005015)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: dario.borghesan@alaska.gov

Attorney for Defendant Christina L. Reigh

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 DAVID GARY GLADDEN, in propria               )
 persona,                                     )
                                              )
                Plaintiff,                    )   Case No. 3:19-cv-00099-SLG
                                              )
 v.                                           )
                                              )
 CHRISTINA L. REIGH, in her personal          )   DEFENDANT’S REPLY ON
 and presumed Official capacity,              )   MOTION TO DISMISS FOR
                                              )   FAILURE TO STATE A CLAIM
                Defendant.                    )   (DKT 9)

       Mr. Gladden has clarified that he is not asking this Court to vacate the judgment of

the Alaska superior court in Gladden v. Bingman, 3DI-18-00002 CI. Dkt 16 at 7-8. So the

only relief Gladden seeks is an award of damages from Judge Reigh. But Judge Reigh is

immune from damages claims under § 1983, so Gladden’s complaint must be dismissed

for failure to state a claim.

       Mr. Gladden’s only substantive response to this point is to assert that Judge Reigh

is not entitled to judicial immunity because she is not really a judge. But the court need

not accept this allegation as true because it contradicts facts established in the complaint



         Case 3:19-cv-00099-SLG Document 18 Filed 07/02/19 Page 1 of 4
and supporting exhibits and facts of which this Court may take judicial notice. See

Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (“The court need

not . . . accept as true allegations that contradict matters properly subject to judicial notice

or by exhibit.”). Exhibits 18-25 of the second amended complaint shows that

Mr. Gladden filed a lawsuit in the Alaska superior court and that Judge Reigh presided

over his case. Dkts 5-18 – 5-25. She issued a judgment in that case, to which she affixed

her signature and the seal of the Alaska courts. Dkt 5-23. Judge Reigh is not alone in

holding herself out as a superior court judge; this Court may take judicial notice that the

Alaska Court System, the judicial branch of the State of Alaska, also holds her out as a

superior court judge.1 Indeed, Mr. Gladden acknowledges that the State holds her out as a

Judge. Dkt 5 at 85 (“REIGH is ‘for’ the Benefit or Representing the SOA wherein in the

‘Third Judicial District’ there is no ‘office’ created by the Legislature of the State of

Alaska or the Constitution for the State of Alaska as that is evidenced that it was ‘created’

by Alaska Bar Association.”); id. at 86 (“Gladden has included an example of these

alleged ‘judges’ who are all merely employees of the SOA.”). Mr. Gladden’s allegations

about the legitimacy of the Alaska Court System’s judicial districts and the validity of




1
       See https://public.courts.alaska.gov/web/judges/docs/clr.pdf (last accessed July 2,
2019); Fed. R. Evid. 201(b) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.”); Lefkovits v. State Bd. of Elections, 400 F.
Supp. 1005, 1007 n.1 (N.D. Ill. 1975) (“We take judicial notice of the appointment of
Jose Vasquez to the office of circuit court judge on January 11, 1975, effective February
1, 1975, by the Illinois Supreme Court to fill the vacancy left by Judge Lefkovits.”).

Gladden v. Reigh                                           Case No. 3:19-cv-00099-SLG
Def’s Reply on Mot.to Dismiss for Failure to State a Claim                  Page 2 of 4
         Case 3:19-cv-00099-SLG Document 18 Filed 07/02/19 Page 2 of 4
Judge Reigh’s appointment are beside the point for purposes of her immunity.2 The State

holds Judge Reigh out as a judge of the superior court; clothed in that authority, she

engaged in paradigmatically judicial acts when she presided over Mr. Gladden’s trial and

issued a ruling against him; and these rulings are well within the jurisdiction of a judge of

the superior court of the State of Alaska. Judge Reigh is therefore entitled to immunity.

See Dkt 9 at 6-8.

       DATED July 2, 2019.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/Dario Borghesan
                                                  Dario Borghesan
                                                  Assistant Attorney General
                                                  Alaska Bar No. 1005015
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5275
                                                  Facsimile: (907) 276-3697
                                                  Email: dario.borghesan@alaska.gov
                                                  Attorney for Defendant Christina L.
                                                  Reigh




2
       Specifically, Mr. Gladden alleges: that there is no evidence of Judge Reigh ever
being appointed to her office; that the State lacks “civil commissions” for its judges; that
Judge Reigh has not provided Gladden with her oath of office or appointment letter; that
Judge Reigh’s orders are captioned a certain way; and that the judicial office Judge Reigh
holds was not properly created under Alaska law. Dkt 5 at 83-87, 89-92.

Gladden v. Reigh                                           Case No. 3:19-cv-00099-SLG
Def’s Reply on Mot.to Dismiss for Failure to State a Claim                  Page 3 of 4
         Case 3:19-cv-00099-SLG Document 18 Filed 07/02/19 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I certify that on July 2, 2019 the foregoing was served electronically on all parties

via CM/ECF. I also caused to be served via U.S. mail a paper copy of this document on:

      David Gary Gladden
      13193 South Old Knik Harbor Drive
      Wasilla, AK 99623

                                         /s/Dario Borghesan
                                         Dario Borghesan
                                         Assistant Attorney General




Gladden v. Reigh                                           Case No. 3:19-cv-00099-SLG
Def’s Reply on Mot.to Dismiss for Failure to State a Claim                  Page 4 of 4
        Case 3:19-cv-00099-SLG Document 18 Filed 07/02/19 Page 4 of 4
